214 F.2d 129
Eva Marie PATTON, Administratrix of the Estate of John B.Patton, Deceased, and Eva Marie Patton, Trustee ad litem forJoan L. Patton, Charles J. Patton, Paul A. Patton, Alfred J.Patton and Mary E. Patton, minors, and for Eva Marie Patton, widowv.BALTIMORE & OHIO RAILROAD COMPANY, Appellant, and DuquesneSlag Products Company.
Nos. 11289, 11290, 11307-11309.
United States Court of Appeals Third Circuit.
Argued, June 7, 1954Decided June 30, 1954.

Appeal from the United States District Court for Western District of Pennsylvania; Rabe Ferguson Marsh, Jr., Judge.
Marvin D. Power, Pittsburgh, Pa.  (E. H. Burgess, John l. Rogers, Jr., Baltimore, Md., Margiotti & Casey, Pittsburgh, Pa., on the brief), for appellant Baltimore & O.R. Co.
Thomas Raeburn White, Jr., Philadelphia.  Pa.  (Thomas Raeburn White, White, Williams & Scott, Philadelphia, Pa., Prichard, Lawler, Malone & Geltz, Pittsburgh Pa., on the brief), for Duquesne.
James P. McArdle, Pittsburgh, Pa., for plaintiff Eva M. Patton.
Before BIGGS, Chief Judge, and GOODRICH and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
This is the second appeal in this case.  Our earlier opinion is reported 3 Cir., 197 F.2d at page 732.  That opinion sets out at length the nature of the problems presented.  No useful purpose would be served here by a further statement of the facts.  Upon remand a new trial was granted and a judgment was rendered in favor of the plaintiff against the defendant, B. & O., and a judgment was rendered in favor of Duquesne, the third-party defendant, and against B. & O., D.C., 120 F. Supp. 659.  No substantial new problem is presented by the second trial.  A careful examination of the record and consideration of the briefs and of the oral argument of the parties convince us that the court below committed no reversible error.  Accordingly, the judgments will be affirmed.